               Case 2:20-cv-01137-RSM Document 19 Filed 08/13/21 Page 1 of 10



 1                                                                   The Honorable Ricardo S. Martinez
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   FARBOD AMINI, as Trustee of the Fayazollah
                                        )
     Amini Revocable Living Trust,      )                          NO. 2:20-CV-01137-RSM
10                                      )
               Plaintiff,               )
11                                      )                          STIPULATED PROTECTIVE
         v.                             )                          ORDER
12
     AMERICAN ZURICH INSURANCE COMPANY, )
13                                      )
               Defendant.               )
14                                      )

15

16   1.      PURPOSES AND LIMITATIONS
17           Discovery in this action is likely to involve production of confidential, proprietary, or
18   private information for which special protection may be warranted. Accordingly, the parties hereby
19   stipulate to and petition the court to enter the following Stipulated Protective Order. The parties
20   acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket
21   protection on all disclosures or responses to discovery, the protection it affords from public
22   disclosure and use extends only to the limited information or items that are entitled to confidential
23   treatment under the applicable legal principles, and it does not presumptively entitle parties to file
24   confidential information under seal.
25   2.      “CONFIDENTIAL” MATERIAL
26           “Confidential” material shall include the following documents and tangible things
27   produced or otherwise exchanged:

     STIPULATED PROTECTIVE ORDER - 1                                               KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     NO. 2:20-CV-01137-RSM                                                         Seattle, Washington 98104
     #1982819 v1 / 42755-016                                                              Main: (206) 223 1313
     #5046648 v1 / 42755-016                                                               Fax: (206) 682 7100
               Case 2:20-cv-01137-RSM Document 19 Filed 08/13/21 Page 2 of 10



 1                   For Plaintiff: parties’ and non-parties’ nonpublic financial information including,
 2                    but not limited to, tax return information; credit, banking, and other financial
 3                    information and documents; unlisted telephone numbers; addresses; and social
 4                    security numbers.
 5                   For Defendant: insurance underwriting files; employee guides and manuals created
 6                    for internal company use; employee training materials and records created for
 7                    internal company use.
 8           [The parties must include a list of specific documents such as “company’s customer list”
 9   or “plaintiff’s medical records;” do not list broad categories of documents such as “sensitive
10   business material”].
11   3.      SCOPE
12           The protections conferred by this agreement cover not only confidential material (as
13   defined above), but also (1) any information copied or extracted from confidential material; (2) all
14   copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,
15   conversations, or presentations by parties or their counsel that might reveal confidential material.
16           However, the protections conferred by this agreement do not cover information that is in
17   the public domain or becomes part of the public domain through trial or otherwise.
18           Nothing in this Order shall be construed to prohibit a party or a party’s legal
19   representative(s) and/or legal counsel from communicating with non-parties to the extent permitted
20   by the Federal Rules of Evidence, Federal Rules of Civil Procedure, and the applicable rules of
21   professional conduct. Non-parties may agree to share their non-public and/or financial information
22   with parties, parties’ legal representative(s), parties’ legal counsel, and in court filings, and no prior
23   notice to any other party or his/its legal counsel is required before a party and/or a party’s legal
24   counsel communicates with such non-party about any topic, including without limitation such non-
25   party’s personal and/or financial information and/or whether the non-party provides evidence for
26   this action concerning that non-party’s public or non-public personal and/or financial information.
27

     STIPULATED PROTECTIVE ORDER - 2                                                  KARR TUTTLE CAMPBELL
                                                                                     701 Fifth Avenue, Suite 3300
     NO. 2:20-CV-01137-RSM                                                            Seattle, Washington 98104
     #1982819 v1 / 42755-016                                                                 Main: (206) 223 1313
     #5046648 v1 / 42755-016                                                                  Fax: (206) 682 7100
               Case 2:20-cv-01137-RSM Document 19 Filed 08/13/21 Page 3 of 10



 1   4.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
 2           4.1      Basic Principles. A receiving party may use confidential material that is disclosed
 3   or produced by another party or by a non-party in connection with this case only for prosecuting,
 4   defending, or attempting to settle this litigation. Confidential material may be disclosed only to the
 5   categories of persons and under the conditions described in this agreement. Confidential material
 6   must be stored and maintained by a receiving party at a location and in a secure manner that ensures
 7   that access is limited to the persons authorized under this agreement.
 8           4.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered
 9   by the court or permitted in writing by the designating party, a receiving party may disclose any
10   confidential material only to:
11                    (a)      the receiving party’s counsel of record in this action, as well as employees
12   and outside consultants of counsel to whom it is reasonably necessary to disclose the information
13   for this litigation;
14                    (b)      the officers, directors, and employees (including in house counsel) of the
15   receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties
16   agree that a particular document or material produced is for Attorney’s Eyes Only and is so
17   designated;
18                    (c)      experts and consultants to whom disclosure is reasonably necessary for this
19   litigation and who have provided written acknowledgment that they are bound by the terms of this
20   Stipulated Protective Order;
21                    (d)      the court, court personnel, and court reporters and their staff;
22                    (e)      copy or imaging services retained by counsel to assist in the duplication or
23   electronic management of confidential material, provided that counsel for the party retaining the
24   copy or imaging service instructs the service not to disclose any confidential material to third
25   parties and to immediately return all originals and copies of any confidential material;
26                    (f)      witnesses in the action to whom disclosure is reasonably necessary and who
27   have provided written acknowledgment that they are bound by the terms of this Stipulated

     STIPULATED PROTECTIVE ORDER - 3                                                  KARR TUTTLE CAMPBELL
                                                                                     701 Fifth Avenue, Suite 3300
     NO. 2:20-CV-01137-RSM                                                            Seattle, Washington 98104
     #1982819 v1 / 42755-016                                                                 Main: (206) 223 1313
     #5046648 v1 / 42755-016                                                                  Fax: (206) 682 7100
               Case 2:20-cv-01137-RSM Document 19 Filed 08/13/21 Page 4 of 10



 1   Protective Order, unless otherwise agreed by the designating party or ordered by the court. The
 2   court reporter must be instructed to designate deposition testimony regarding confidential
 3   information as confidential on the transcript;
 4                    (g)      the author or recipient of a document containing the information or a
 5   custodian or other person who otherwise possessed or knew the information.
 6           4.3      Filing Confidential Material. Before filing confidential material or discussing or
 7   referencing such material in court filings, the filing party shall confer with the designating party,
 8   in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will
 9   remove the confidential designation, whether the document can be redacted, or whether a motion
10   to seal or stipulation and proposed order is warranted. During the meet and confer process, the
11   designating party must identify the basis for designating the specific confidential information at
12   issue, and the filing party shall include this basis in its motion to seal, along with any objection to
13   sealing the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be
14   followed and the standards that will be applied when a party seeks permission from the court to
15   file material under seal. A party who seeks to maintain the confidentiality of its information must
16   satisfy the requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion
17   to seal. Failure to satisfy this requirement will result in the motion to seal being denied, in
18   accordance with the strong presumption of public access to the Court’s files.
19   5.      DESIGNATING PROTECTED MATERIAL
20           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each party
21   or non-party that designates information or items for protection under this agreement must take
22   care to limit any such designation to specific material that qualifies under the appropriate
23   standards. The designating party must designate for protection only those parts of material,
24   documents, items, or oral or written communications that qualify, so that other portions of the
25   material, documents, items, or communications for which protection is not warranted are not swept
26   unjustifiably within the ambit of this agreement.
27

     STIPULATED PROTECTIVE ORDER - 4                                                KARR TUTTLE CAMPBELL
                                                                                   701 Fifth Avenue, Suite 3300
     NO. 2:20-CV-01137-RSM                                                          Seattle, Washington 98104
     #1982819 v1 / 42755-016                                                               Main: (206) 223 1313
     #5046648 v1 / 42755-016                                                                Fax: (206) 682 7100
               Case 2:20-cv-01137-RSM Document 19 Filed 08/13/21 Page 5 of 10



 1           Mass, indiscriminate, or routinized designations are prohibited. Designations that are
 2   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
 3   unnecessarily encumber or delay the case development process or to impose unnecessary expenses
 4   and burdens on other parties) expose the designating party to sanctions.
 5           If it comes to a designating party’s attention that information or items that it designated for
 6   protection do not qualify for protection, the designating party must promptly notify all other parties
 7   that it is withdrawing the mistaken designation.
 8           5.2      Manner and Timing of Designations. Except as otherwise provided in this
 9   agreement (see, e.g., section 5.2(b) below), or as otherwise stipulated or ordered, disclosure or
10   discovery material that qualifies for protection under this agreement must be clearly so designated
11   before or when the material is disclosed or produced.
12                    (a)      Information in documentary form: (e.g., paper or electronic documents and
13   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),
14   the designating party must affix the word “CONFIDENTIAL” to each page that contains
15   confidential material. If only a portion or portions of the material on a page qualifies for protection,
16   the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate
17   markings in the margins).
18                    (b)      Testimony given in deposition or in other pretrial proceedings: the parties
19   and any participating non-parties are presumed to have reserved their rights to identify all protected
20   testimony after reviewing the transcript. Any party or non-party may, within fifteen days after
21   receiving the transcript of the deposition or other pretrial proceeding, designate portions of the
22   transcript, or exhibits thereto, as confidential. If a party or non-party desires to protect confidential
23   information at trial, the issue should be addressed during the pre-trial conference.
24                    (c)      Other tangible items: the producing party must affix in a prominent place
25   on the exterior of the container or containers in which the information or item is stored the word
26   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,
27   the producing party, to the extent practicable, shall identify the protected portion(s).

     STIPULATED PROTECTIVE ORDER - 5                                                  KARR TUTTLE CAMPBELL
                                                                                     701 Fifth Avenue, Suite 3300
     NO. 2:20-CV-01137-RSM                                                            Seattle, Washington 98104
     #1982819 v1 / 42755-016                                                                 Main: (206) 223 1313
     #5046648 v1 / 42755-016                                                                  Fax: (206) 682 7100
               Case 2:20-cv-01137-RSM Document 19 Filed 08/13/21 Page 6 of 10



 1                    (d)      Electronic data produced in native file format: When a party produces
 2   electronic data in “native file format” so that the data cannot be physically marked “confidential,”
 3   that party may designate the native file information as confidential by serving on all other parties
 4   a written notice specifically identifying specific native format files as confidential pursuant to this
 5   order. “Native file format” refers to the default file format that a computer application uses to
 6   create or save files; by way of example and not limitation, this includes Microsoft Word
 7   documents, spreadsheet documents, and email files. This paragraph shall not be interpreted to
 8   require or to limit production of discovery materials in native file format.
 9           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
10   designate qualified information or items does not, standing alone, waive the designating party’s
11   right to secure protection under this agreement for such material. Upon timely correction of a
12   designation, the receiving party must make reasonable efforts to ensure that the material is treated
13   in accordance with the provisions of this agreement.
14   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
15           6.1      Timing of Challenges. Any party or non-party may challenge a designation of
16   confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality
17   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic
18   burdens, or a significant disruption or delay of the litigation, a party does not waive its right to
19   challenge a confidentiality designation by electing not to mount a challenge promptly after the
20   original designation is disclosed.
21           6.2      Meet and Confer. The parties must make every attempt to resolve any dispute
22   regarding confidential designations without court involvement. Any motion regarding confidential
23   designations or for a protective order must include a certification, in the motion or in a declaration
24   or affidavit, that the movant has engaged in a good faith meet and confer conference with other
25   affected parties in an effort to resolve the dispute without court action. The certification must list
26   the date, manner, and participants to the conference. A good faith effort to confer requires a face-
27   to-face meeting or a telephone conference.

     STIPULATED PROTECTIVE ORDER - 6                                                KARR TUTTLE CAMPBELL
                                                                                    701 Fifth Avenue, Suite 3300
     NO. 2:20-CV-01137-RSM                                                           Seattle, Washington 98104
     #1982819 v1 / 42755-016                                                                Main: (206) 223 1313
     #5046648 v1 / 42755-016                                                                 Fax: (206) 682 7100
               Case 2:20-cv-01137-RSM Document 19 Filed 08/13/21 Page 7 of 10



 1           6.3      Judicial Intervention. If the parties cannot resolve a challenge without court
 2   intervention, the designating party may file and serve a motion to retain confidentiality under Local
 3   Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of
 4   persuasion in any such motion shall be on the designating party. Frivolous challenges, and those
 5   made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
 6   other parties) may expose the challenging party to sanctions. All parties shall continue to maintain
 7   the material in question as confidential until the court rules on the challenge.
 8   7.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 9           LITIGATION
             If a party is served with a subpoena or a court order issued in other litigation that compels
10
     disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party
11
     must:
12
                      (a)      promptly notify the designating party in writing and include a copy of the
13
     subpoena or court order;
14
                      (b)      promptly notify in writing the party who caused the subpoena or order to
15
     issue in the other litigation that some or all of the material covered by the subpoena or order is
16
     subject to this agreement. Such notification shall include a copy of this agreement; and
17
                      (c)      cooperate with respect to all reasonable procedures sought to be pursued by
18
     the designating party whose confidential material may be affected.
19
     8.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
20
             If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential
21
     material to any person or in any circumstance not authorized under this agreement, the receiving
22
     party must immediately (a) notify in writing the designating party of the unauthorized disclosures,
23
     (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the
24
     person or persons to whom unauthorized disclosures were made of all the terms of this agreement,
25
     and (d) request that such person or persons provide written acknowledgment that they are bound
26
     by the terms of this Stipulated Protective Order
27

     STIPULATED PROTECTIVE ORDER - 7                                               KARR TUTTLE CAMPBELL
                                                                                  701 Fifth Avenue, Suite 3300
     NO. 2:20-CV-01137-RSM                                                         Seattle, Washington 98104
     #1982819 v1 / 42755-016                                                              Main: (206) 223 1313
     #5046648 v1 / 42755-016                                                               Fax: (206) 682 7100
               Case 2:20-cv-01137-RSM Document 19 Filed 08/13/21 Page 8 of 10



 1   9.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
             MATERIAL
 2
             When a producing party gives notice to receiving parties that certain inadvertently
 3
     produced material is subject to a claim of privilege or other protection, the obligations of the
 4
     receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision
 5
     is not intended to modify whatever procedure may be established in an e-discovery order or
 6
     agreement that provides for production without prior privilege review. The parties agree to the
 7
     entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.
 8
     10.     NON TERMINATION AND RETURN OF DOCUMENTS
 9
             Within 60 days after the termination of this action, including all appeals, each receiving
10
     party must return all confidential material to the producing party, including all copies, extracts and
11
     summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.
12
             Notwithstanding this provision, counsel are entitled to retain one archival copy of all
13
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
14
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work
15
     product, even if such materials contain confidential material.
16
           The confidentiality obligations imposed by this agreement shall remain in effect until a
17
              designating party agrees otherwise in writing or a court orders otherwise.IT IS SO
18
                               STIPULATED, THROUGH COUNSEL OF RECORD.
19
                                                           BERRY & BECKETT, PLLP
20
     DATED: August 12, 2021                                /s/Guy W. Beckett____________
21                                                         Guy W. Beckett, WSBA #14939
                                                           Attorneys for Plaintiff
22

23   DATED: August 12, 2021                                KARR TUTTLE CAMPBELL
24
                                                           /s/Robert A. Radcliffe___________
25                                                         Robert A. Radcliffe, WSBA #19035
                                                           Attorneys for Defendant
26

27

     STIPULATED PROTECTIVE ORDER - 8                                               KARR TUTTLE CAMPBELL
                                                                                   701 Fifth Avenue, Suite 3300
     NO. 2:20-CV-01137-RSM                                                          Seattle, Washington 98104
     #1982819 v1 / 42755-016                                                               Main: (206) 223 1313
     #5046648 v1 / 42755-016                                                                Fax: (206) 682 7100
               Case 2:20-cv-01137-RSM Document 19 Filed 08/13/21 Page 9 of 10



 1

 2

 3

 4           PURSUANT TO STIPULATION, IT IS SO ORDERED
 5           IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 6   documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 7   state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 8   documents, including the attorney-client privilege, attorney work-product protection, or any other
 9   privilege or protection recognized by law.
10

11
             DATED this 13th day of August, 2021.
12

13

14

15                                                A
                                                  RICARDO S. MARTINEZ
16                                                CHIEF UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

     STIPULATED PROTECTIVE ORDER - 9                                             KARR TUTTLE CAMPBELL
                                                                                701 Fifth Avenue, Suite 3300
     NO. 2:20-CV-01137-RSM                                                       Seattle, Washington 98104
     #1982819 v1 / 42755-016                                                            Main: (206) 223 1313
     #5046648 v1 / 42755-016                                                             Fax: (206) 682 7100
              Case 2:20-cv-01137-RSM Document 19 Filed 08/13/21 Page 10 of 10



 1                                   CERTIFICATE OF SERVICE
 2           I, Kay M. Sagawinia, affirm and state that I am employed by Karr Tuttle Campbell in King

 3   County, in the State of Washington. I am over the age of 18 and not a party to the within action.

 4   My business address is: 701 Fifth Ave., Suite 3300, Seattle, WA 98101. On this day, I caused to

 5   be filed with the United States District Court for the Western District of Washington a true and

 6   correct copy of the foregoing document. I caused the same to be served on the parties listed below

 7   in the manner indicated.

 8    Guy W. Beckett, WSBA #14939                              Via U.S. Mail
      Berry & Beckett                                          Via Hand Delivery
 9    1708 Bellevue Avenue                                     Via Electronic Mail
10    Seattle, WA 98122                                        Via Overnight Mail
      206-441-5444                                             CM/ECF via court’s website
11    gbeckett@beckettlaw.com
      Attorneys for Plaintiff
12

13           DATED this 6th day of August 2020.

14                                                KARR TUTTLE CAMPBELL

15                                                By: /s/Kay M. Sagawinia
                                                  Kay M. Sagawinia
16                                                Legal Assistant
                                                  ksagawinia@karrtuttle.com
17

18

19
20

21

22

23

24

25

26

27

     STIPULATED PROTECTIVE ORDER - 10                                           KARR TUTTLE CAMPBELL
                                                                               701 Fifth Avenue, Suite 3300
     NO. 2:20-CV-01137-RSM                                                      Seattle, Washington 98104
     #1982819 v1 / 42755-016                                                           Main: (206) 223 1313
     #5046648 v1 / 42755-016                                                            Fax: (206) 682 7100
